SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-21184 MICROCHIP TECHNOLOGY INCORPORATED (Exact Name of Registrant as Specified in Its Charter) Delaware 86-0629024 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 2355 W. Chandler Blvd., Chandler, AZ85224-6199 (480) 792-7200 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. YesxNo¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer x Accelerated filer¨ Non-accelerated filer¨ Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).(Check One) Yes¨Nox Shares Outstanding of Registrant’s Common Stock Class Outstanding at July 31, 2007 Common Stock, $0.001 par value 218,763,159 shares MICROCHIP TECHNOLOGY INCORPORATED AND SUBSIDIARIES INDEX Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets – June 30, 2007 and March 31, 2007 3 Condensed Consolidated Statements of Income – Three Months Ended June 30, 2007 and 2006 4 Condensed Consolidated Statements of Cash Flows – Three Months Ended June 30, 2007 and 2006 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II.OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 28 Item 6. Exhibits 36 SIGNATURES 37 CERTIFICATIONS EXHIBITS 2 MICROCHIP TECHNOLOGY INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share amounts) ASSETS June 30, March 31, 2007 2007 (Unaudited) (Note 1) Cash and cash equivalents $ 168,003 $ 167,477 Short-term investments 553,569 583,000 Accounts receivable, net 127,320 124,559 Inventories 123,767 121,024 Prepaid expenses 18,547 15,547 Deferred tax assets 63,270 61,983 Other current assets 29,610 11,147 Total current assets 1,084,086 1,084,737 Property, plant and equipment, net 604,772 605,722 Long-term investments 621,909 527,910 Goodwill 31,886 31,886 Intangible assets, net 8,376 8,456 Other assets 11,313 10,830 Total assets $ 2,362,342 $ 2,269,541 LIABILITIES AND STOCKHOLDERS' EQUITY Accounts payable $ 48,472 $ 34,675 Accrued liabilities 47,882 129,882 Deferred income on shipments to distributors 89,932 91,363 Total current liabilities 186,286 255,920 Long-term income tax payable 107,890 Deferred tax liability 6,186 8,327 Other long-term liabilities 936 926 Stockholders’ equity: Preferred stock, $0.001 par value; authorized 5,000,000 shares; no shares issued or outstanding. Common stock, $0.001 par value; authorized 450,000,000 shares; issued and outstanding 218,613,509 shares at June 30, 2007;issued and outstanding 217,439,960 shares 219 217 at March 31, 2007. Additional paid-in capital 794,356 755,834 Retained earnings 1,274,660 1,255,486 Accumulated other comprehensive loss (8,191 ) (7,169 ) Net stockholders’ equity 2,061,044 2,004,368 Total liabilities and stockholders’ equity $ 2,362,342 $ 2,269,541 See accompanying notes to condensed consolidated financial statements 3 MICROCHIP TECHNOLOGY INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands except per share amounts) (Unaudited) Three Months Ended June 30, 2007 2006 Net sales $ 264,072 $ 262,557 Cost of sales (1) 105,527 104,073 Gross profit 158,545 158,484 Operating expenses: Research and development(1) 29,746 28,024 Selling, general and administrative(1) 43,780 40,779 73,526 68,803 Operating income 85,019 89,681 Other income (expense): Interest income 14,902 13,927 Interest expense (2,489 ) Other, net 822 176 Income before income taxes 100,743 101,295 Income tax provision 20,450 24,311 Net income $ 80,293 $ 76,984 Basic net income per common share $ 0.37 $ 0.36 Diluted net income per common share $ 0.36 $ 0.35 Dividends declared per common share $ 0.280 $ 0.215 Basic common shares outstanding 218,111 214,175 Diluted common shares outstanding 223,592 219,791 (1) Includes share-based compensation expense as follow: Cost of sales $ 1,590 $ Research and development 2,586 2,291 Selling, general and administrative 3,857 3,514 See accompanying notes to condensed consolidated financial statements 4 MICROCHIP TECHNOLOGY INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Three months ended June 30, 2007 2006 Cash flows from operating activities: Net income $ 80,293 $ 76,984 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 26,898 28,519 Deferred income taxes (3,087 ) (1,410 ) Share-based compensation expense related to equity incentive plans 8,033 5,805 Excess tax benefit from share-based compensation (8,674 ) (7,114 ) Tax benefit from equity incentive plans 8,767 7,117 Gain on sale of assets (450 ) (299 ) Changes in operating assets and liabilities: (Increase) decrease in accounts receivable (2,761 ) 2,165 (Increase) decrease in inventories (2,709 ) 49 (Decrease) increase in deferred income on shipments to distributors (1,431 ) 11,430 Increase in accounts payable and accrued liabilities 23,148 5,754 Change in other assets and liabilities (5,397 ) 803 Net cash provided by operating activities 122,630 129,803 Cash flows from investing activities: Purchases of investments (531,291 ) (931,254 ) Sales and maturities of investments 465,360 541,952 Investment in other assets (398 ) (219 ) Proceeds from sale of assets 450 673 Capital expenditures (25,470 ) (16,645 ) Net cash used in investing activities (91,349 ) (405,493 ) Cash flows from financing activities: Payment of cash dividend (61,119 ) (46,064 ) Proceeds from sale of common stock 21,690 17,477 Excess tax benefit from share-based compensation 8,674 7,114 Payments on short-term borrowings (131,454 ) Net cash used in financing activities (30,755 ) (152,927 ) Net increase (decrease) in cash and cash equivalents 526 (428,617 ) Cash and cash equivalents at beginning of period 167,477 565,273 Cash and cash equivalents at end of period $ 168,003 $ 136,656 See accompanying notes to condensed consolidated financial statements 5 MICROCHIP TECHNOLOGY INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (1) Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts of Microchip Technology Incorporated and its wholly-owned subsidiaries (the “Company”).All intercompany balances and transactions have been eliminated in consolidation.We own 100% of the outstanding stock in all of our subsidiaries. The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America, pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).In the opinion of management, all adjustments of a normal recurring nature which are necessary for a fair presentation have been included.Certain information and footnote disclosures normally included in audited consolidated financial statements have been condensed or omitted pursuant to such SEC rules and regulations.It is suggested that these condensed consolidated financial statements be read in conjunction with the audited consolidated financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2007.The results of operations for the three months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the fiscal year ending March 31, 2008 or for any other period. (2) Recently Issued Accounting Pronouncements In June 2006, the Financial Accounting Standards Board (FASB) issued FASB Interpretation (FIN) No.48, Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement 109 (FIN 48). FIN 48 establishes a single model to address accounting for uncertain tax positions.FIN 48 clarifies the accounting for income taxes by prescribing a minimum recognition threshold a tax position is required to meet before being recognized in the financial statements.FIN 48 also provides guidance on de-recognition, measurement classification, interest and penalties, accounting in interim periods, disclosure and transition.The Company adopted FIN 48 on April 1, 2007, and did not recognize any cumulative-effect adjustment associated with its unrecognized tax benefits, interest, and penalties.See further discussion in Note 7. In September 2006, the FASB issued Statement of Financial Accounting Standards (“SFAS”) No. 157, Fair Value Measurement (SFAS No. 157). SFAS No. 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements, but does not require any new fair value measurement.SFAS No. 157 is effective for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years.The Company is in the process of determining the effect, if any, that the adoption of SFAS No. 157 will have on the Company’s consolidated financial statements.Because Statement No. 157 does not require any new fair value measurements or re-measurements of previously computed fair values, the Company does not believe the adoption of this Statement will have a material effect on the Company’s results of operations or financial condition. On February 15, 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (SFAS No. 159).Under this Statement, we may elect to report financial instruments and certain other items at fair value on a contract-by-contract basis with changes in value reported in earnings.This election is irrevocable.SFAS No. 159 provides an opportunity to mitigate volatility in reported earnings that is caused by measuring hedged assets and liabilities that were previously required to use a different accounting method than the related hedging contracts when the complex provisions of SFAS No. 133 hedge accounting are not met.SFAS No. 159 is effective for years beginning after November 15, 2007.The Company is currently evaluating the potential impact of adopting this Statement. 6 (3)Investments The Company’s investments are intended to establish a high-quality portfolio that preserves principal, meets liquidity needs, avoids inappropriate concentrations and delivers an appropriate yield in relationship to the Company’s investment guidelines and market conditions.The following is a summary of available-for-sale securities at June 30, 2007 (amounts in thousands): Adjusted Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value Government agency bonds $ 705,946 $ 14 $ 9,309 $ 696,651 Floating rate securities 325,650 258 325,392 Municipal bonds 88,998 456 88,542 Corporate bonds and certificates of deposit 65,000 107 64,893 $ 1,185,594 $ 14 $ 10,130 $ 1,175,478 AtJune 30, 2007, the Company evaluated its investment portfolio, and noted unrealized losses of $10.1million due to fluctuations in interest rates.Management does not believe any of the unrealized losses represented an other-than-temporary impairment based on its evaluation of available evidence as of June 30, 2007.The Company’s intent is to hold these investments until such time as these assets are no longer impaired.For those investments not scheduled to mature until after June 30, 2008, such recovery is not anticipated to occur in the next year and these investments have been classified as long-term investments.At June 30, 2007, short-term investments consisted of $553.6million and long-term investments consisted of $621.9million. The amortized cost and estimated fair value of the available-for-sale securities at June 30, 2007, by maturity, are shown below (amounts in thousands).Expected maturities can differ from contractual maturities because the issuers of the securities may have the right to prepay obligations without prepayment penalties, and the Company views its available-for-sale securities as available for current operations. Adjusted Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value Available-for-sale Due in one year or less $ 206,400 $ $ 1,510 $ 204,890 Due after one year and through five years 684,678 14 8,504 676,188 Due after five years and through ten years 15,625 48 15,577 Due after ten years 278,891 68 278,823 $ 1,185,594 $ 14 $ 10,130 $ 1,175,478 During the three months ended June 30, 2007, the Company did not have any gross realized gains or losses on sales of available-for-sale securities. (4) Accounts Receivable Accounts receivable consists of the following (amounts in thousands): June 30, 2007 March 31, 2007 Trade accounts receivable $ 130,005 $ 127,467 Other 712 636 130,717 128,103 Less allowance for doubtful accounts 3,397 3,544 $ 127,320 $ 124,559 7 (5) Inventories The components of inventories consist of the following (amounts in thousands): June 30, 2007 March 31, 2007 Raw materials $ 5,092 $ 5,118 Work in process 90,239 83,783 Finished goods 28,436 32,123 $ 123,767 $ 121,024 Inventory impairment charges establish a new cost basis for inventory and charges are not subsequently reversed to income even if circumstances later suggest that increased carrying amounts are recoverable. (6) Property, Plant and Equipment Property, plant and equipment consists of the following (amounts in thousands): June 30, 2007 March 31, 2007 Land $ 47,212 $ 47,212 Building and building improvements 373,419 372,149 Machinery and equipment 1,076,577 1,059,565 Projects in process 73,998 69,040 1,571,206 1,547,966 Less accumulated depreciation and amortization 966,434 942,244 $ 604,772 $ 605,722 Depreciation expense attributed to property and equipment was $26.4million in the three months ended June 30, 2007 and $28.1million in the three months ended June 30, 2006. (7)Income Taxes Effective at the beginning of the first quarter of fiscal 2008, the Company adopted the provision of FIN 48, Accounting for Uncertainty in Income Taxes–an Interpretation of FASB Statement No.109. The adoption of FIN 48 did not impact the Company’s consolidated balance sheets, statements of operations or statements of cash flows. The total amount of gross unrecognized tax benefits as of the date of adoption was $102.8million. The Company historically classified unrecognized tax benefits in current income taxes payable. As a result of adoption of FIN 48, unrecognized tax benefits were reclassified to long-term income taxes payable. The Company’s policy to include interest and penalties related to unrecognized tax benefits within the provision for taxes on the consolidated condensed statements of income did not change as a result of implementing the provisions of FIN 48.
